Citation Nr: 0619611	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


FINDING OF FACT

Hearing loss and tinnitus were first shown many years after 
service and are not related to service or any incident 
therein.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred, directly or 
presumptively, in or aggravated by military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case VCAA notice was given to the veteran in an 
August 2002 letter that preceded the October 2002 rating 
decision which is the basis of this appeal.  That letter 
properly notified the veteran what needed to be established 
to prove his claim, what responsibilities the VA bore for 
obtaining records and what records he should either submit 
himself or inform the VA about so it could obtain the 
records.  Although the notice did not specifically tell him 
to submit "all he's got in his possession pertaining to the 
claim," there is no prejudicial error to him by reason of 
this deficiency.  He was told specifically to submit any 
service medical records in his possession and he was told to 
inform VA of any relevant records.  He has discussed his case 
at hearings before a Decision Review Officer in December 2003 
and before the undersigned in September 2005.  Further 
information, including the complete text of 38 C.F.R. 
§ 3.159, has been provided him in a February 2003 statement 
of the case (SOC) and in supplemental SOCs issued in January 
2004 and February 2005.  The Board finds that the veteran had 
been properly and adequately notified pursuant to the VA's 
duty to do so.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the VCAA notice did not include notice 
as to disability rating and effective date, there is no harm 
to the veteran in proceeding to a decision because the claims 
are denied.  Therefore, issues of rating and effective dates 
are moot.  

With respect to whether a single notice containing all the 
information referred to in 38 U.S.C. § 5103(a), or whether a 
notice consisting of combined/cobbled together/aggregated 
notices issued over a period of years, is sufficient, the 
United States Court of Appeals for the Federal Circuit has 
stated:
      
The purpose of the statute and the 
corresponding regulation is to require that 
the VA provide affirmative notification to the 
claimant prior to the initial decision in the 
case as to the evidence that is needed and who 
shall be responsible for providing it.  That 
duty of affirmative notification is not 
satisfied by various post-decisional 
communications from which a claimant might 
have been able to infer what evidence the VA 
found lacking in the claimant's presentation.  
The text of section 5103(b), which refers to 
the one-year period "from the date of such 
notice[ for the claimant to submit information 
or evidence]," confirms that Congress 
envisioned a deliberate act of notification 
directed to meeting the requirements of 
section 5103, not an assemblage of bits of 
information drawn from multiple communications 
issued for unrelated purposes.
      
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

This is not to say, however, that VCAA notification must 
always be contained in a single communication from VA, as 
both the statute and regulation are silent regarding the 
format to be used for notification.  As described above, 
notification has been provided in the VCAA letter, SOC and 
supplemental SOCs, and any technical error in such 
notification does not result in harmful error to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran's service medical records have been obtained along 
with private and VA treatment records.  He has also been 
afforded VA examination.  All relevant evidence has been 
obtained and there is no indication of any other available 
relevant evidence to get.  Therefore, the duty to assist in 
the development of the evidence has been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, service 
connection for certain diseases, such as organic diseases of 
the nervous system, may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  

The veteran served from March 1958 to February 1962, and he 
contends that his hearing loss and tinnitus are a result 
primarily of exposure to jet engine noise when he worked on 
the flight line during service.  His service medical records 
are negative for complaints or findings of hearing loss or 
tinnitus; at the February 1962 separation examination, 
whispered voice hearing was 15/15 bilaterally.  The veteran 
himself testified that he first noticed hearing loss and 
tinnitus in about 1972 when he went to a private medical 
facility and was then sent to the VA in Dallas.  The Board 
notes that he testified in 2003 that he noticed tinnitus 
during service when a big gun was fired, but his later 
testimony was that he noticed tinnitus in 1972.

VA outpatient treatment records from Dallas show that the 
veteran was evaluated in May 1974 for complaints of ringing 
in his right ear.  Audiology testing showed a hearing loss 
disability as defined in 38 C.F.R. § 3.385 in the right ear, 
and diagnostic studies were suspicious for acoustic neuroma 
on the right side.  However, there was no evidence linking 
tinnitus or hearing loss to service.

The veteran underwent VA examination in April 2003, and 
hearing loss disability was shown in both ears.  However, the 
examiner reviewed the record and expressed the opinion that 
since the service medical records were negative for hearing 
loss and tinnitus and hearing was normal at service 
discharge, it appeared most likely that hearing loss and 
tinnitus occurred subsequent to service as a result of 
genetic and environmental factors.  It was the examiner's 
opinion that it was less likely than not that current hearing 
loss and tinnitus were caused by military service.  

The record first shows hearing loss and tinnitus more than 12 
years after service discharge, and the only competent medical 
opinion as to causation of the veteran's hearing loss and 
tinnitus refutes the veteran's assertion of service 
incurrence or causation.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Although the veteran 
is competent to report his symptoms of decreased hearing and 
ringing of the ears, he is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder.  Moreover, he has consistently stated 
that he did not notice hearing loss in service.  Although he 
testified at one hearing that he had ringing in his ear on 
one occasion in service, he did not indicate a chronic 
condition and at the hearing before the undersigned he 
testified that he first noticed tinnitus in 1972, many years 
after service.  Thus, even his competent statements as to 
symptoms do not substantiate his claims.  

The preponderance of the evidence is against the veteran's 
claims, and there is no doubt to be resolved.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for hearing loss and tinnitus is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


